Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00541-CV

                  LONE STAR SPORTSMAN, INC. d/b/a Alan Warren Outdoors,
                                    Appellant

                                              v.
                                     Mike Malik d/b/a Hunt
                               Mike MALIK d/b/a Paradice Hunt Club,
                                           Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-19979
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 27, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

Appellee’s motion to dismiss is denied as moot.

                                                       PER CURIAM